DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Information Disclosure Statement

The IDS filed 8/6/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. It is not clear what the second policy header is. In claims 1 and 8 a first policy header is appended to the outgoing packet. In claims 2 and 9 the incoming WAN packet is stripped of the WAN header forming a payload, which includes a second policy header. Where and when is the second policy header appended to the packet? Is the second policy header the same as the first policy 
Claims 6 and 13, the term “the incoming packet” lacks antecedent basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2005/0132030 to Hopen et al. (hereinafter Hopen) in view of US PG Pub. No. 2013/0329731 to Gabriel et al. (hereinafter Gabriel) in view of US PG Pub. No. 2016/0099864 to Akiya et al. (hereinafter Akiya).

As to claims 1 and 8, Hopen teaches:
a.	Configuring a plurality of network appliances with a policy configuration, wherein each network appliance is coupled to at least one wide area network (configuring network appliances with policy rules in a WAN environment) (Hopen, [0031 and 0048]).
Hopen deals with sending messages between network appliances, but does not expressly mention destination addresses. However, in an analogous art, Gabriel teaches:
b.	Receiving an outgoing packet having a destination address behind one of the plurality of network appliances coupled to at least one network  (packet’s destination address is analyzed and directed to the proper server) (Gabriel, [0029-0030]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the network appliance of Hopen with the address analysis of Gabriel in order to more efficiently manage network traffic as suggested by Gabriel (Gabriel, [0001-0003]).

c.	Associating the outgoing packet with the policy configuration (policies in the header determine network topology and what rules govern the packet) (Hopen, [0048 and 0096]).
Hopen as modify does not expressly mention setting a forwarding indication. However, in an analogous art, Akiya teaches:
d.	Validating the outgoing packet against the policy configuration, thereby setting a forwarding indication if the outgoing packet should be forwarded (forwarding flag is set when analysis indicates the packet should be forwarded) (Akiya, [0040-0074]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the network appliance of Hopen as modified with the setting a forwarding flag of Akiya in order to enhance network services as suggested by Akiya (Akiya, [0002]).
Hopen as modified further teaches:
e.	Appending a first policy header to the outgoing packet and thereby forming an outgoing payload (modifying policy header) (Akiya, [0067]).
f.	Appending a WAN header compatible with the address associated with one of the plurality of network appliances coupled to at least one network, thereby forming an outgoing WAN packet (WAN) (Hopen, [0031]). Hopen as modified does not explicitly recite a WAN header, but each of the combined references recite working in a WAN environment (Hopen, [0031], Akiya, [0023], 
g.	Forwarding the outgoing WAN packet to the address associated with one of the plurlaity of network appliances coupled to at least one network if the forwarding indication is set (forwarding communications) (Hopen, [0074]).

As to claims 3 and 10, Hopen as modified teaches the outgoing packet and incoming packet have a destination network address and source network address, and wherein the policy configuration includes at least one of a network segment, application rules, and security protocol associated with the source network address and the destination network address (packet’s destination and source addresses are analyzed to ensure the proper policy/rules are followed and directed to the proper server) (Gabriel, [0029-0030 and 0034]).

As to claims 4 and 11, Hopen as modified teaches the security protocol includes one or more firewall zones within the network segment (network environment includes a plurality of network elements (firewalls)) (Gabriel, [0008, fig. 1A, and associated text).

As to claim 6, Hopen as modified teaches the step of encrypting the outgoing payload and decrypting the incoming payload (Hopen, [0007-0009]).

Claims 2, 5, and 7, claims 9 and 12 and claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2005/0132030 to Hopen et al.  as applied to claim 1 and claim 8 respectively above, and further in view of US PG Pub. No. 2004/0034800 to Singhal et al. (hereinafter Singhal).

As to claims 2 and 9 as best understood, Hopen as modified teaches:a.	Receiving an incoming WAN packet having a WAN header and an incoming payload, from one of the at least one wide area networks (Akiya, [0023]).
Hopen as modified does not expressly mention removing the WAN header. However, in an analogous art, Singhal teaches:
b.	Removing the WAN header from the incoming WAN packet thereby forming a payload (headers are stripped after processing) (Singhal, [0050-0051]), wherein the incoming payload includes a second policy header (policy header is modified in the network element) (Gabriel, Abstract).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the network appliance of Hopen as modified with the header stripping of Singhal in order to more efficiently operate in a LAN/WAN configuration as suggested by Singhal (Singhal, [0001]).
Hopen as modified further teaches:
c.	Associating the second policy header with the policy configuration (policies in the header determine network topology and what rules govern the packet) (Hopen, [0048 and 0096]).

e.	Removing the second policy header from the payload thereby forming the incoming packet (headers are stripped after processing) (Singhal, [0050-0051]).
f.	Forwarding the incoming packet if the valid indication is set (forwarding communications) (Hopen, [0074]).

As to claims 5 and 12, Hopen as modified teaches the network segment is associated with a segment in a software-defined wide area network (Akiya, [0024]).

As to claim 7, Hopen as modified teaches the step of wherein the policy configuration includes network address translation of the outgoing packets and incoming packets (Akiya, [0051]).

As to claim 14, the system limitations of the claim mirror the method limitations of claims 1 and 5 and are rejected in similar fashion.

As to claim 13, Hopen as modified teaches the step of encrypting the outgoing payload and decrypting the incoming payload (Hopen, [0007-0009]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419